Exhibit 13 Jacksonville Bancorp, Inc. 2008 Annual Report To our shareholders, One year ago, in our shareholder letter, we mentioned the weakness and volatility of our nation’s housing market and the emergence of the subprime lending crisis.Unfortunately, the depth of that crisis was more severe than anyone anticipated.Consequently, the economy has gone into recession, national unemployment has increased and some of our most storied companies have either failed or have required government assistance to survive. Locally, the effects of the recession have been less severe.We have neither totally escaped the effects of this economic slowdown nor suffered to the same extent as some geographic regions.While a few of our manufacturing and service businesses have been adversely affected, the agriculture industry has performed relatively well.Given the national economic environment, we are gratified to report 2008 was a year of solid performance for Jacksonville Savings Bank. We, along with many financial institutions, benefited from lower short-term interest rates reducing our cost of funds.In addition, we were able to grow our loan portfolio while maintaining favorable asset quality.The result of our efforts was a significant improvement in our interest rate spread and overall profitability.At year-end, loans outstanding increased to $184.3 million, deposits were at $238.2 million and stockholders’ equity increased by $1.6 million to $24.3 million. In a major undertaking, we converted to a new core data processing system in September 2008.While no transition of this magnitude occurs as smoothly as desired, our conversion team of staff members excelled in the planning, employee training and implementation of the new system.The result is an operating environment that is faster and more efficient for our staff which translates into better service for our customers. Our efforts to increase non-interest income resulted in our trust department and our investment subsidiary, Financial Resources Group, Inc., increasing their customer bases and contributing substantial revenue to the company.Non-interest income plays an increasingly important role in our earnings and we will continue to emphasize developing these areas. 2009 will be a challenging year for the banking industry.The banking system works because of the trust and confidence of its depositors.There are over 8,300 financial institutions nationally and most of us did not participate in subprime loan programs.Credit default swaps, collateralized debt obligations and other exotic investments won’t be found in our investment portfolios.We are community banks, not the banks that you hear about on the nightly news or whose executives testify before Congress.For the most part, we operate in smaller geographic areas and are conservatively run.But we don’t get the press. While no community or bank is likely to escape completely unscathed from today’s severe recession, at Jacksonville Savings Bank we are privileged to have the continued trust and confidence of our customers.With that trust and confidence in place, we are well-positioned for 2009 and beyond.As always, your support is deeply appreciated. Sincerely, Andrew F. Applebee Richard A. Foss Chairman of the Board President and CEO Table of Contents Page Business of the Company 1 Selected Consolidated Financial Information 2-3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4-22 Report of Independent Registered Public Accounting Firm 23 Consolidated Financial Statements 24-31 Notes to Consolidated Financial Statements 32-67 Common Stock Information 68 Directors and Officers 69 Corporate Information 70 Annual Meeting 70 Business of the Company Jacksonville Bancorp, Inc. (the “Company”) was incorporated under Federal law on May 3, 2002.The Company is a savings and loan holding company and its sole business activity is the 100% ownership of Jacksonville Savings Bank (the “Bank”).The Bank wasfounded in 1916 as an Illinois-chartered savings and loan association and converted to an Illinois-chartered savings bank in 1992.The Bank is headquartered in Jacksonville, Illinois and operates six branches in addition to its main office.The Bank’s deposits are federally insured by the Federal Deposit Insurance Corporation (“FDIC”).The Bank is a member of the Federal Home Loan Bank (“FHLB”) System. On April 20, 1995, the Bank reorganized into the mutual holding company form of ownership, pursuant to which the Bank amended its charter from an Illinois-chartered mutual savings bank into an Illinois-chartered mutual holding company (“MHC”), Jacksonville Bancorp, MHC.As of December 31, 2008, the MHC owned 52.25% of the outstanding shares of the Company.At December 31, 2008, the Company had consolidated assets of $288.3 million, deposits of $238.2 million and stockholders’ equity of $24.3 million. The Bank is a community-oriented savings bank engaged primarily in the business of attracting retail deposits from the general public in the Bank’s market area and using such funds together with borrowings and funds from other sources to originate mortgage loans secured by one-to-four family residential real estate, commercial real estate loans, and consumer loans.The Bank also originates agricultural loans, commercial business loans, and multi-family real estate loans.The Bank also offers trust and investment services.The investment center, Berthel Fisher and Company Financial Services, Inc., is operated through the Bank’s wholly-owned subsidiary, Financial Resources Group, Inc. 1 Selected Consolidated Financial Information The following tables set forth certain information concerning the consolidated financial position, consolidated data from operations and performance ratios of the Company at the dates and for the years indicated.Selected quarterly financial data for each of the last two years is set forth at Note 21 to the Consolidated Financial Statements. At December 31, 2008 2007 2006 2005 2004 FINANCIAL CONDITION DATA (In thousands) Total assets $ 288,275 $ 288,489 $ 267,372 $ 253,946 $ 253,330 Loans(1) 184,337 177,728 155,264 142,771 126,058 Investment securities (2) 50,988 66,295 79,978 80,821 86,674 Mortgage-backed securities 27,795 15,415 8,210 8,646 15,171 Cash and cash equivalents 7,145 12,175 9,331 6,681 10,793 Deposits 238,151 245,721 232,913 218,370 225,734 Other borrowings 21,133 14,936 9,035 11,350 3,447 Stockholders’ equity 24,259 22,618 21,145 20,103 20,683 Years Ended December 31, 2008 2007 2006 2005 2004 OPERATING DATA (In thousands, except per share data) Interest income $ 15,908 $ 15,609 $ 13,978 $ 12,423 $ 12,278 Interest expense 7,716 9,056 7,031 4,986 4,588 Net interest income 8,192 6,553 6,947 7,437 7,690 Provision for loan losses 310 155 60 245 550 Net interest income after provision for loan losses 7,882 6,398 6,887 7,192 7,140 Other income 2,959 2,332 2,235 2,174 2,038 Other expense 9,019 8,101 7,893 8,054 7,781 Income before income taxes 1,822 629 1,229 1,312 1,397 Income tax expense 304 10 334 412 521 Net income $ 1,518 $ 619 $ 895 $ 900 $ 876 Earnings per share - basic $ 0.76 $ 0.31 $ 0.45 $ 0.46 $ 0.45 Earnings per share - diluted $ 0.76 $ 0.31 $ 0.45 $ 0.45 $ 0.44 (1)Includes loans held for sale. (2)Includes investment securities, FHLB stock, and other investments. (Continued) 2 At or for the Years Ended December 31, KEY OPERATING RATIOS 2008 2007 2006 2005 2004 Return on average assets (net income divided by average assets) 0.52 % 0.22 % 0.35 % 0.36 % 0.33 % Return on average equity (net income divided by average equity) 6.59 % 2.86 % 4.37 % 4.44 % 4.31 % Average equity to average assets 7.85 % 7.79 % 7.90 % 8.03 % 7.77 % Interest rate spread (difference between average yield on interest-earning assets and average cost of interest-bearing liabilities) 2.70 % 2.15 % 2.48 % 2.99 % 3.04 % Net interest margin (net interest income as a percentage of average interest- earning assets) 3.01 % 2.53 % 2.85 % 3.18 % 3.18 % Dividend pay-out ratio(1) 18.75 % 45.94 % 31.69 % 30.98 % 31.39 % Noninterest expense to average assets 2.93 % 2.92 % 3.05 % 3.19 % 2.97 % Average interest-earning assets to average interest-bearing liabilities 110.66 % 110.69 % 112.81 % 109.07 % 107.35 % Allowance for loan losses to gross loans at end of period (2) 1.04 % 0.98 % 1.19 % 1.28 % 1.48 % Allowance for loan losses to nonperforming loans 162.47 % 161.90 % 137.90 % 156.75 % 95.02 % Net loan charge-offs to average loans during the period 0.08 % 0.15 % 0.03 % 0.21 % 0.66 % Nonperforming assets to total assets 0.68 % 0.51 % 0.56 % 0.65 % 1.01 % December 31, OTHER DATA 2008 2007 2006 2005 2004 Number of offices 7 7 7 7 7 (1) Reflects the impact of dividends waived by the mutual holding company. (2) Gross loans includes loans held for sale. 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations General Management’s discussion and analysis of financial condition and results of operations is intended to assist in understanding our financial condition and results of operations.The information contained in this section should be read in conjunction with our consolidated financial statements and the accompanying notes. Certain statements in this annual report and throughout Management’s Discussion and Analysis of Financial Condition and Results of Operations are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and involve known and unknown risk, uncertainties and other factors that may cause the Company’s actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward looking statement.Factors that impact such forward looking statements include, among others, changes in general economic conditions, changes in interest rates and competition.We decline any obligation to publicly announce future events or developments that may affect the forward-looking statements herein. Operating Strategy - Overview Our business consists principally of attracting deposits from the general public and using deposits to purchase and originate mortgage loans secured by one-to-four family residences, commercial and agricultural loans, and consumer loans.Our net income, like other financial institutions, is primarily dependent on net interest income, which is the difference between the income earned on our interest-earning assets, such as loans and investments, and the cost of our interest-bearing liabilities, primarily deposits and short-term borrowings.However, our net income is also affected by provisions for loan losses and other operating income and expenses.General economic conditions, particularly changes in market interest rates, government legislation, monetary policies, and attendant actions of the regulatory authorities are the external influences affecting many of the factors of our net income. Management has implemented various strategies designed to enhance its profitability while still maintaining our safety and soundness.These strategies include reducing our exposure to interest rate risk by selling fixed-rate loans to the secondary market and providing other fee-based services to our customers.We recognize the need to establish and adhere to strict loan underwriting criteria and guidelines.We generally limit our investment portfolio to investments in United States Government and government sponsored entities securities, mortgage-backed securities collateralized by U.S. government sponsored entities, and bank-qualified, general obligation municipal issues. During 2008, we have seen a decline in the national economy.While the effects have not been as dramatic locally, our industry has been affected.The Federal Home Loan Bank discontinued its Mortgage Partnership Program as of October 31, 2008; however, we continue to sell loans to Freddie Mac.Our originations of fixed-rate residential loans for sale to the secondary market increased during 2008.Current market conditions and decreased market rates have resulted in an impairment of our mortgage servicing rights asset as of December 31, 2008.We are not involved in the origination of subprime mortgage products, so we have not experienced any such losses in our loan portfolio.Our investment portfolio has not been impacted by the current mortgage crisis, as the mortgage-backed securities held by the Company have all been issued by U.S. government agencies and sponsored entities.Our local real estate market did not realize the significant growth in market values over the past decade as experienced nationally in larger metropolitan areas.We have therefore not seen a material decline in housing prices.While our level of nonperforming assets increased during 2008, we attribute the increase more to unique borrower circumstances, rather than the economy in general.We continue to service our existing borrowers and originate new loans to credit worthy borrowers in an effort to meet the credit needs of our community. 4 It is management’s intention to remain a retail financial institution dedicated to financing home ownership and other consumer needs, and to provide quality service to our customers in Morgan, Macoupin, Montgomery and the surrounding counties in Illinois. Critical Accounting Policies and Use of Significant Estimates In the ordinary course of business, we have made a number of estimates and assumptions relating to the reporting of results of operations and financial condition in preparing our financial statements in conformity with accounting principles generally accepted in the United States of America.Actual results could differ significantly from those estimates under different assumptions and conditions.Management believes the following discussion addresses our most critical accounting policies and significant estimates, which are those that are most important to the portrayal of our financial condition and results and require management’s most difficult, subjective and complex judgements, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. Allowance for Loan Losses - The Company believes the allowance for loan losses is the critical accounting policy that requires the most significant judgments and assumptions used in the preparation of the consolidated financial statements.The allowance for loan losses is a material estimate that is particularly susceptible to significant changes in the near term and is established through a provision for loan losses.The allowance is based upon past loan experience and other factors which, in management’s judgement, deserve current recognition in estimating loan losses.The evaluation includes a review of all loans on which full collectibility may not be reasonably assured.Other factors considered by management include the size and character of the loan portfolio, concentrations of loans to specific borrowers or industries, existing economic conditions and historical losses on each portfolio category.In connection with the determination of the allowance for loan losses, management obtains independent appraisals for significant properties, which collateralize loans.Management uses the available information to make such determinations.If circumstances differ substantially from the assumptions used in making determinations, future adjustments to the allowance for loan losses may be necessary and results of operations could be affected.While we believe we have established our existing allowance for loan losses in conformity with accounting principles generally accepted in the United States of America, there can be no assurance that regulators, in reviewing the Bank’s loan portfolio, will not request an increase in the allowance for loan losses.Because future events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that increases to the allowance will not be necessary if loan quality deteriorates. Other Real Estate Owned - Other real estate owned acquired through loan foreclosures are initially recorded at fair value less costs to sell when acquired, establishing a new cost basis.The adjustment at the time of foreclosure is recorded through the allowance for loan losses.Due to the subjective nature of establishing fair value when the asset is acquired, the actual fair value of the other real estate owned could differ from the original estimate.If it is determined that fair value declines subsequent to foreclosure, the asset is written down through a charge to non-interest expense.Operating costs associated with the assets after acquisition are also recorded as non-interest expense.Gains and losses on the disposition of other real estate owned are netted and posted to non-interest expense. Deferred Income Tax Assets/Liabilities – Our net deferred income tax asset arises from differences in the dates that items of income and expense enter into our reported income and taxable income.Deferred tax assets and liabilities are established for these items as they arise.From an accounting standpoint, deferred tax assets are reviewed to determine that they are realizable based upon the historical level of our taxable income, estimates of our future taxable income and the reversals of deferred tax liabilities.In most cases, the realization of the deferred tax asset is based on our future profitability.If we were to experience net operating losses for tax purposes in a future period, the realization of our deferred tax assets would be evaluated for a potential valuation reserve. 5 Impairment of Goodwill - Goodwill, an intangible asset with an indefinite life, was recorded on our balance sheet in prior periods as a result of acquisition activity.Goodwill is evaluated for impairment annually, unless there are factors present that indicate a potential impairment, in which case, the goodwill impairment test is performed more frequently. Mortgage Servicing Rights - Mortgage servicing rights are very sensitive to movements in interest rates as expected future net servicing income depends on the projected outstanding principal balances of the underlying loans, which can be greatly reduced by prepayments.Prepayments usually increase when mortgage interest rates decline and decrease when mortgage interest rates rise. Fair Value Measurements – The fair value of a financial instrument is defined as the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced or liquidation sale.The Company estimates the fair value of financial instruments using a variety of valuation methods.Where financial instruments are actively traded and have quoted market prices, quoted market prices are used for fair value.When the financial instruments are not actively traded, other observable market inputs, such as quoted prices of securities with similar characteristics, may be used, if available, to determine fair value.When observable market prices do not exist, the Company estimates fair value.Other factors such as model assumptions and market dislocations can affect estimates of fair value.Imprecision in estimating these factors can impact the amount of revenue or loss recorded. FASB Statement No. 157, Fair Value Measurements, establishes a framework for measuring the fair value of financial instruments that considers the attributes specific to particular assets or liabilities and establishes a three-level hierarchy for determining fair value based upon transparency of inputs to each valuation as of the fair value measurement date.The three levels are defined as follows: ● Level 1 – quoted prices (unadjusted) for identical assets or liabilities in active markets ● Level 2 – inputs include quoted prices for similar assets and liabilities in active markets, quoted prices of identical or similar assets or liabilities in markets that are not active, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. ● Level 3 – inputs that are unobservable and significant to the fair value measurement. At the end of each quarter, the Company assesses the valuation hierarchy for each asset or liability measured.From time to time, assets or liabilities may be transferred within hierarchy levels due to changes in availability of observable market inputs to measure fair value at the measurement date.Transfers into or out of a hierarchy are based upon the fair value at the beginning of the reporting period.A more detailed description of the fair values measured at each level of the fair value hierarchy can be found in Note 18 – Disclosures about Fair Value of Assets and Liabilities. The above listing is not intended to be a comprehensive list of all our accounting policies.In many cases, the accounting treatment of a particular transaction is specifically dictated by accounting principles generally accepted in the United States of America, with no need for management’s judgement in their application.There are also areas in which management’s judgement in selecting any available alternative would not produce a materially different result. 6 Recent Accounting Pronouncements Statement of Financial Accounting No. 141R (“FAS 141R”), “Business
